Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The amendments to the claims, filed on 06/30/2022, have been entered and made of record.

Claim 2 is canceled.
Claims 1 and 3-18 are pending with claims 1 and 13-15 being amended and claims 16-18 being newly added.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 06/30/2022 have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-5, 7, 8, 10 and 14-17 rejected under 35 U.S.C. 103 as being unpatentable over Sugie et al. (“Sugie”) [U.S Patent Application Pub. 2018/0067296 A1 provided in IDS filed on 01/11/2021] in view of Fukunishi (“Fukunishi”) [US 2012/0008005 A1]

Regarding claim 1, Sugie meets the claim limitations as follows (emphasis added):
An endoscope apparatus comprising [Fig. 1, 2: medical observation system (such as endoscope system …)]: 
an imaging device [Fig. 1, 2: photographing unit 11] configured to acquire a plurality of images with different focus positions at different timings [Fig. 3: F1, pos1; F2, pos2; … ; F4, pos4; para. 0076-0081]; and 
a processor comprising hardware, the processor being configured to:
align the plurality of images with different focus positions [Fig. 2, 3: alignment unit 32; para. 0056-0061: ‘to align the position of an object’], 
combine the plurality of images with different focus positions that have been aligned into a single depth of field increased image (e.g. Composite Image C4) to increase a depth of field (e.g. ‘depth of field of 4x’) [Fig. 2, 3; para. 0062-0081: ‘The composition unit 33 generates a latest composite image by compositing the composite image and the photographed image supplied from the alignment unit 32’];
obtain a risk index (i.e. ‘SAD’ or ‘the degree of the motion detected’) [para. 0060, 0118-0120, 0150, 0188-0190: ‘the composite image can be reset … when large motion is detected from the photographed image’; ‘reliability of the motion detection’ less than or equal to a threshold; ‘the photograph image is not suitable … the degree of the motion detected … is higher than or equal to a threshold’] indicating a degree of a risk of occurrence of artifact (i.e. ‘large motion’ or ‘motion blur’) [Fig. 2; para. 0150] in the depth of field increased image (i.e. ‘the last composite image’) on a basis of a motion vector (i.e. ‘the reliability/degree of the motion detected’) [para. para. 0060, 0118-0120, 0150, 0188-0192] between the plurality of images, the artifact (i.e. ‘motion blur’) [para. 0191-0192] being caused by failure of the alignment, and 

correct the depth of field increased image [para. 0113, 0115: ‘the motion blue can be eliminated by deconvolution of the blur kernel’; ‘the motion blur can also be eliminated from the last composite image’] on a basis of the risk index (i.e. ‘reliability/degree of the motion detected’).
Sugie does not disclose explicitly the following claim limitations (emphasis added):
obtain a risk index indicating a degree of a risk of occurrence of artifact in the depth of field increased image on a basis of a motion vector between the plurality of images, the artifact being caused by failure of the alignment; and correct the depth of field increased image on a basis of the risk index.
However in the same field of endeavor Fukunishi discloses the deficient claim as follows: 
obtain a risk index (i.e. ‘calculates the reliability of the calculated motion vectors’) [para. 0044-0045, 0071: ‘the reliability of the motion vector, which serves as alignment information, … and the occurrence of artifacts in the composite image’] indicating a degree of a risk of occurrence of artifact in the depth of field increased image (i.e. ‘the occurrence of artifacts’) on a basis of a motion vector between the plurality of images, the artifact being caused by failure of the alignment [para. 0044-0045, 0071: ‘the reliability of the motion vector, which serves as alignment information…’. Thus, it is possible to suppress… and to suppress a luminance change (color change) and the occurrence of artifacts in the composite image’]; and correct the depth of field increased image on a basis of the risk index [para. 0071: ‘to suppress … and the occurrence of artifacts in the composite image’].
Sugie and Fukunishi are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie and Fukunishi as motivation to remove artifact (i.e. ‘obtaining an image with no blurring’) due to misalignment of the images [Fukunishi: para. 0005-0007]. 


Regarding claim 3, Sugie in view of Fukunishi meets the claim limitations as follows:
The endoscope apparatus as defined in claim 1, wherein the processor is configured to detect the motion vector on a basis of the plurality of images with different focus positions [Sugie: Fig. 3, 4; para. 0120, 0189; Fukunishi: para. 0005, 0009: ‘separate exposures’; ‘motion-vector measurement’], and 

obtaining the risk index [See rejection of claim 1 limitation “obtain a risk index …on a basis of a motion vector …’] on a basis of the motion vector thus detected.


Regarding claim 4, Sugie in view of Fukunishi meets the claim limitations as follows:
The endoscope apparatus as defined in claim 1, wherein the processor is configured to detect the motion vector on a basis of the plurality of images with different focus positions [Sugie: Fig. 3, 4; para. 0120, 0189; Fukunishi: para. 0005, 0009: ‘separate exposures’; ‘motion-vector measurement’], and 

align the plurality of images [Sugie: Fig. 4, 6: alignment unit 32 and S15; para. 0056-0060; Fukunishi: Fig. 3; para. 0005-0007, 0040-0045: ‘correcting misalignment’] and obtain the risk index (i.e. ‘SAD’ or ‘the degree of the motion detected’ [Sugie: para. 0060, 0118-0120, 0150, 0188-0190] or ‘reliability’ [Fukunishi: para. 0044-0045, 0071]) on a basis of the motion vector thus detected.


Regarding claim 5, Sugie in view of Fukunishi meets the claim limitations as follows:
The endoscope apparatus as defined in claim 1, wherein the processor is configured to: 
align of the plurality of images [Fig. 2, 3, 4: alignment 32; para. 0120-0121: ‘matching the motion represented by the representative vector …to align the position of the photographed image at time t0 being the last composite image with the photographed image at time t1 being the latest photographed image’] with different focus positions with a maximum range [Fig. 7, 8: S31, S37: ‘maximum value?’; para. 0082-0085, 0156, 0160, 0181] in which the alignment is enabled, and 
obtain the risk index [See rejection of claim 1 limitation “obtain a risk index …on a basis of a motion vector …’] indicating a high degree of the risk when a motion amount indicated by the motion vector overwhelms (i.e. ‘the degree of motion detected … is higher than or equal to the threshold … with considerable motion blur’) the maximum range [para. 0192. Note: Fukunishi: [para. 0044-0046, 0113: disclosing ‘the index values indicating the reliability of the motion vectors’ and the reliability index of the motion vector by using the characteristics (A) to (C)]].


Regarding claim 6, Sugie in view of Fukunishi meets the claim limitations as follows:
The endoscope apparatus as defined in claim 1, wherein the processor is configured to detect a plurality of motion vectors for at least one of the plurality of images [Sugie: Fig. 3, 4; para. 0120, 0189; Fukunishi: para. 0005, 0009: ‘separate exposures’; ‘motion-vector measurement’], and obtain the risk index [See rejection of claim 1 limitation “obtain a risk index …on a basis of a motion vector …’] on a basis of a correlation between the plurality of motion vectors (i.e. ‘reliability of the motion detection … is less than or equal to a threshold’ or ‘matching the motion represented by the representative vector’ [Sugie: para. , 0118-0121, 0187-0192] or ‘correlation value’ [Fukunishi: Fig. 11: ‘reliability of motion vector >= threshold’; para. 0042-0045, 0054, 0071]).


Regarding claim 7, Sugie in view of Fukunishi meets the claim limitations as follows:
The endoscope apparatus as defined in claim 1, wherein the processor is configured to: 

detect the motion vector by obtaining detection evaluation values (i.e. ‘The reliability of the motion detection can be indicated by a value’) [para. 0189. Note: Fukunishi: para. 0041-0046: disclose calculation of ‘the reliability of the calculated motion vectors’ using ‘a correlation of value’] each indicating a correlation (i.e. ‘matching’) [para. 0121, 0187-0189: ‘similarity ’. Note: Fukunishi: para. 0041-0046: disclose calculation of ‘the reliability of the calculated motion vectors’ using ‘the sum of absolute differences, the sum of square differences or a correlation value’] between the plurality of images with different focus positions and detecting a detection evaluation value (i.e. ‘reliability of the motion detection … is less than or equal to a threshold’) [para. 0187-0189. Note: Fukunishi: para. 0041-0046: disclose calculation of ‘the reliability of the calculated motion vectors’ using ‘the sum of absolute differences, the sum of square differences or a correlation value’; ‘when the index values become the highest or the lowest, as the motion vectors’] indicating a highest correlation in a detection range; and 

obtain the risk index [See rejection of claim 1 limitation “obtain a risk index …on a basis of a motion vector …’] on a basis of any one of difference information (i.e. SAD) [para. 0187-0189. Note: Fukunishi: para. 0041-0046: disclose calculation of ‘the reliability of the calculated motion vectors’ using ‘the sum of absolute differences, the sum of square differences or a correlation value’; ‘when the index values become the highest or the lowest, as the motion vectors’] and ratio information between the detection evaluation value indicating the highest correlation and a detection evaluation value indicating a second highest correlation.
Sugie does not disclose explicitly the following claim limitations (emphasis added):
obtain the risk index on a basis of any one of difference information and ratio information between the detection evaluation value indicating the highest correlation and a detection evaluation value indicating a second highest correlation.
However in the same field of endeavor Fukunishi discloses the deficient claim as follows: 
obtain the risk index on a basis of any one of difference information and ratio information (i.e. ‘performs ratio control’) [para. 0047: ‘suppressed for pixels where the feature quantity is large, … suppressed for areas where the reliability of the motion vector is low, and combines the images based on the ratios’] between the detection evaluation value indicating the highest correlation (i.e. the ‘feature quantity is large’) and a detection evaluation value indicating a second highest correlation (i.e. the ‘reliability of the motion vector is low’).
Sugie and Fukunishi are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie and Fukunishi as motivation to remove artifact (i.e. ‘obtaining an image with no blurring’) due to misalignment of the images [Fukunishi: para. 0005-0007]. 



Regarding claim 8, Sugie in view of Fukunishi meets the claim limitations as follows:
The endoscope apparatus as defined in claim 1, wherein the processor is configured to:
calculate contrast values (i.e. ‘focus score’) of the plurality of images with different focus positions [Sugie: para. 0263: ‘The focus score can be indicated by … the degree of contrast’; para. 0270: ‘the focus position is shifted in the order of positions (i.e. focus positions)  .. by the contrast AF method’]; and 
obtain the risk index [See rejection of claim 1 limitation “obtain a risk index …on a basis of a motion vector …’] indicating a high degree of the risk when a contrast value is smaller than (i.e. out-of-focus) a given threshold value [para. 0270-0271, 0276: ‘in-focus position P6’ when ‘the focus score has the maximum value. It’s obvious to understand that a high degree of motion blur when the focus score has smaller contrast value].
Sugie does not disclose explicitly the following claim limitations (emphasis added):
obtain the risk index indicating a high degree of the risk when a contrast value is smaller than a given threshold value.
However in the same field of endeavor Fukunishi discloses the deficient claim as follows: 
obtain the risk index indicating a high degree of the risk (i.e. ‘the reliability of the motion vector is low) when a contrast value is smaller than a given threshold value (i.e. a low-contrast area) [para. 0044-0047, 0052: ‘the difference between the images in at least one of … hue, value, saturation …’].
Sugie and Fukunishi are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie and Fukunishi as motivation to include the ‘determined degree of blur D’ for deconvolution of the kernel filter. 


Regarding claim 10, Sugie meets the claim limitations as follows:
The endoscope apparatus as defined in claim 1, wherein the processor is configured to obtain the risk index (i.e. degree of motion blur) [See rejection of claim 1 limitation “obtain a risk index”] with an entire region of the depth of field increased image as a target [Fig. 3, 4, 5 show alignment process of entire region of photographed image F#N, F#N+1].
Sugie and Fukunishi are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie and Fukunishi as motivation to include the ‘determined degree of blur D’ for deconvolution of the kernel filter.


Regarding claim 14, all claim limitations are set forth as claim 1 in the method form and rejected as per discussion for claim 1.


Regarding claim 15, all claim limitations are set forth as claim 1 in the form of “A non-transitory information storage a program’ and rejected as per discussion for claim 1.


Regarding claim 16, Sugie in view of Fukunishi meets the claim limitations as follows (emphasis added):
The endoscope apparatus as defined in claim 1, wherein the risk index [See the rejection of claim 1 limitation “obtain a risk index indicating a degree of a risk of occurrence of artifact”] is an index that indicates a higher risk of occurrence of the artifact in a subject of the depth of field increased image (i.e. ‘the last composite image’) [para. 0056-0060: ‘on the basis of a result of the motion detection, performs alignment …’; para. 0060, 0118-0120, 0150, 0188-0190: ‘the composite image can be reset … when large motion is detected from the photographed image’; ‘reliability of the motion detection’ less than or equal to a threshold; ‘the photograph image is not suitable … the degree of the motion detected … is higher than or equal to a threshold’] when an alignment of the plurality of image is performed inappropriately.
Sugie does not disclose explicitly the following claim limitations (emphasis added):
wherein the risk index is an index that indicates a higher risk of occurrence of the artifact in a subject of the depth of field increased image when an alignment of the plurality of image is performed inappropriately.
However in the same field of endeavor Fukunishi discloses the deficient claim as follows: 
wherein the risk index is an index that indicates a higher risk of occurrence of the artifact in a subject of the depth of field increased image when an alignment of the plurality of image is performed inappropriately (i.e. ‘such that image composition [an alignment is performed inappropriately] is not performed for areas where the reliability of alignment is low [a higher risk of occurrence of the artifact]’) [para. 0071].
Sugie and Fukunishi are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie and Fukunishi as motivation to remove artifact (i.e. ‘obtaining an image with no blurring’) due to misalignment of the images [Fukunishi: para. 0005-0007]. 


Regarding claim 17, Sugie in view of Fukunishi meets the claim limitations as follows (emphasis added):
The endoscope apparatus as defined in claim 1, wherein the risk index [See the rejection of claim 1 limitation “obtain a risk index indicating a degree of a risk of occurrence of artifact”] is an index that indicates a higher risk of occurrence of the artifact in a subject of the depth of field increased image when a motion amount of the subject overwhelms a detectable alignment range of the plurality of image (i.e. ‘the photograph image is not suitable … the degree of the motion detected … is higher than or equal to a threshold’) [para. 006-0060, 0118-0120, 0150, 0188-0190], a correlation among a plurality of motion vectors in the plurality of image becomes lower [para. 0060, 0118-0120, 0150, 0188-0190: ‘reliability of the motion detection’ less than or equal to a threshold], the subject has a flat region (i.e. : ‘reliability of the motion detection’ less than or equal to a threshold), or the subject has a period structure.
Sugie and Fukunishi are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie and Fukunishi as motivation to remove artifact (i.e. ‘obtaining an image with no blurring’) due to misalignment of the images [Fukunishi: para. 0005-0007]. 



Claims 9, 11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Sugie et al. (“Sugie”) [U.S Patent Application Pub. 2018/0067296 A1 filed on 01/11/2021] in view of Fukunishi (“Fukunishi”) [US 2012/0008005 A1] further in view of Ichiki (“Ichiki”) [US 2017/0206640 A1]

Regarding claim 9, Sugie in view of Fukunishi meets the claim limitations as follows:
The endoscope apparatus as defined in claim 1, wherein the processor is configured to obtain the risk index [See rejection of claim 1 limitation “obtain a risk index”] with a partial region [para. 0189: ‘detect a motion vector in block matching. It’s obvious] of the depth of field increased image as a target.
Neither Sugie nor Fukunishi does not disclose explicitly the following claim limitations (emphasis added):
the processor obtaining the risk index with a partial region of the depth of field increased image as a target.
However in the same field of endeavor Ichiki discloses the deficient claim as follows: 
the processor obtaining the risk index with a partial region (i.e. an object region) of the depth of field increased image as a target [para. 0028-0030: ‘an object region detecting’ for ‘a blur correction step’].
Sugie, Fukunishi and Ichiki are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie, Fukunishi and Ichiki as motivation to detect an object region for a blur correction step. 


Regarding claim 11, Sugie in view of Fukunishi meets the claim limitations as follows:
The endoscope apparatus as defined in claim 1, wherein the processor is configured to perform a correction process [Fig. 2, 3: motion blur elimination 42] of replacing at least one pixel or more in the depth of field increased image with any one of the plurality of images with different focus positions [Fig. 3, 4, 5: composite image] on a basis of the risk index.
Neither Sugie nor Fukunishi does not disclose explicitly the following claim limitations (emphasis added):
the processor is configured to perform a correction process of replacing at least one pixel or more in the depth of field increased image with any one of the plurality of images with different focus positions on a basis of the risk index.
However in the same field of endeavor Ichiki discloses the deficient claim as follows: 
the processor is configured to perform a correction process [Fig. 11: S6: perform blur correction] of replacing at least one pixel or more in the depth of field increased image with any one of the plurality of images with different focus positions on a basis of the risk index [para. 0018, 0030, 0080: ‘to replace a pixel value … undergone the blur correction’].
Sugie, Fukunishi and Ichiki are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie, Fukunishi and Ichiki as motivation to replace a pixel value for a blur correction step. 


Regarding claim 13, Sugie in view of Fukunishi meets the claim limitations as follows:
The endoscope apparatus as defined in claim 11, the processor is configured to perform a highlighting process [Fig. 2, 3: motion blur elimination 42] on at least a region of the any one of the plurality of images with different focus positions [Fig. 3, 4, 5: composite image] to be used to replace the depth of field increased image; and perform the correction process [Fig. 2, 3: motion blur elimination 42] of replacing the at least one pixel or more in the depth of field increased image [Fig. 3, 4, 5: composite image] with the one of the plurality of images applied with the highlighting process on a basis of the risk index.
Neither Sugie nor Fukunishi does not disclose explicitly the following claim limitations (emphasis added):
the processor is configured to perform a highlighting process on at least a region of the any one of the plurality of images with different focus positions to be used to replace the depth of field increased image; and performing a correction process of replacing at least one pixel or more in the depth of field increased image with the one of the plurality of images applied with the highlighting process on a basis of the risk index.
However in the same field of endeavor Ichiki discloses the deficient claim as follows: 
the processor is configured to perform a highlighting process [Fig. 5, 6, 9; para. 0018, 0019: Marker 20; ‘calculating a blur correction amount on the basis of … the detected marker’] on at least a region of any one of the plurality of images with different focus positions to be used to replace [para. 0018, 0030, 0080: ‘to replace a pixel value … undergone the blur correction’] the depth of field increased image; and perform the correction process [Fig. 11: S6: perform blur correction] of replacing the at least one pixel or more [para. 0018, 0030, 0080: ‘to replace a pixel value … undergone the blur correction’] in the depth of field increased image with the one of the plurality of images applied with the highlighting process on a basis of the risk index.
Sugie, Fukunishi and Ichiki are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie, Fukunishi and Ichiki as motivation to replace a pixel value for a blur correction step. 



Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Sugie et al. (“Sugie”) [U.S Patent Application Pub. 2018/0067296 A1 filed on 01/11/2021] in view of Fukunishi (“Fukunishi”) [US 2012/0008005 A1] further in view of Park et al. (“Park”) [US 2012/0188394 A1]

Regarding claim 12, Sugie in view of Fukunishi meets the claim limitations as follows:
The endoscope apparatus as defined in claim 1, wherein the processor is configured to perform a correction process [Fig. 2, 3: motion blur elimination 42] of blending at least one pixel or more in the depth of field increased image with any one of the plurality of images with different focus positions [Fig. 3, 4, 5: composite image] on a basis of the risk index.
Neither Sugie nor Fukunishi does not disclose explicitly the following claim limitations (emphasis added):
the processor is configured to perform a correction process of blending at least one pixel or more in the depth of field increased image with any one of the plurality of images with different focus positions on a basis of the risk index.
However in the same field of endeavor Park discloses the deficient claim as follows: 
the processor is configured to perform a correction process [Fig. 7; para. 0016-0018] of blending at least one pixel or more in the depth of field increased image with any one of the plurality of images with different focus positions on a basis of the risk index [Fig. 7; para. 0016-0018: ‘alpha-blending the boundary between the subject portion and the background portion’].
Sugie, Fukunishi and Park are combinable because they are from the same field of endoscope imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie, Fukunishi and Park as motivation to blend the boundary between the subject portion and the background portion for a blur correction step. 


Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Sugie et al. (“Sugie”) [U.S Patent Application Pub. 2018/0067296 A1 filed on 01/11/2021] in view of Fukunishi (“Fukunishi”) [US 2012/0008005 A1] further in view of Saito et al. (“Saito”) [US 2011/0019740 A1]

Regarding claim 18, Sugie in view of Fukunishi meets the claim limitations as follows (emphasis added):
The endoscope apparatus as defined in claim 1,wherein the processor is configured to, in obtaining the risk index [See the rejection of claim 1 limitation “obtain a risk index indicating a degree of a risk of occurrence of artifact”]: obtain a difference vector between a target vector, the target vector being a given motion vector of a plurality of motion vectors detected in the depth of field increased image, and peripheral motion vectors of the plurality of motion vectors; perform determination of whether the difference vector is larger than a threshold value; and 

obtain the risk index [See the rejection of claim 1 limitation “obtain a risk index indicating a degree of a risk of occurrence of artifact”] based on a result of the determination of whether the difference vector is larger than the threshold value .
Neither Sugie nor Fukunishi discloses explicitly the following claim limitations (emphasis added):
obtain a difference vector between a target vector, the target vector being a given motion vector of a plurality of motion vectors detected in the depth of field increased image, and peripheral motion vectors of the plurality of motion vectors; perform determination of whether the difference vector is larger than a threshold value;
However in the same field of endeavor Saito discloses the deficient claim as follows: 
obtain a difference vector [Fig. 4, 10; para. 0046-0049; 0094-0095: ‘the respective differences (mva-mvx, mvb-mvx …, mvh-mvx)’] between a target vector (i.e. ‘the motion vector mvx of the anchor area x’), the target vector being a given motion vector of a plurality of motion vectors detected in the depth of field increased image, and peripheral motion vectors of the plurality of motion vectors (i.e. ‘the motion vector mvx of the anchor area x’); perform determination of whether the difference vector is larger than a threshold value [Fig. 4, 10; para. 0048-0049; 0094-0095: ‘a motion vector difference that is equal to or below threshold TH1’];
Sugie, Fukunishi and Saito are combinable because they are from the same field of imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Sugie, Fukunishi and Saito as motivation to include interpolated prediction following the motion detection using SAD disclosed in Sugie [para. 0189] and Fukunishi [para. 0043] in order to better align the images. 



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488